DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 - 3 are objected to because of the following informalities:  
Claim 1 is objected to because the commas should be removed from the ends of lines 6, 7, and 12.
Claim 2 is objected to because the commas should be removed from the end of line 1.
Claim 3 is objected to because the commas should be removed from the end of line 1.
Appropriate correction is required.

Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
1:
“estimating unit which recognizes the image recognizing unit of the physically suitable jig …” in claim 1 and all claims depending therefrom
“guiding unit which guides and assists the surgery on the treated portion” in claims 7, 14, 15, and 16”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the published specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
estimating unit - a CPU, as discussed in [0134]
guiding unit - “guides which guide the inserting position and the inserting direction of the thighbone intramedullary rod … with relation to the 
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 2, and 3 are indefinite because there is insufficient antecedent basis for “the above” in the last line of each claim. It is unclear what, specifically, is displayed on the display. For the purposes of examination, the claims will be interpreted as intending to recite that the recited overlapped images are displayed. 
Claim 1 is indefinite because there is insufficient antecedent basis for “the display” in the last line. No “display” has been positively recited. It is unclear whether or not the claim intends to set forth that the system comprises, or merely employs, a display.
Claim 2 is indefinite because it is unclear what is meant by “a guiding assistance jig which guides and assists attaching of the implant to the bone on the three-dimensional model.” It is unclear if the prepositional phrase “on the three-dimensional model” is intending to modify the attaching or to refer the “bone on the three-dimensional model.” If the former, it is unclear how a jig may assist attachment of an implant to a bone ‘on a model,’ as a model is a virtual structure, whereas jigs, attached implants, and bones are physical structures. If the latter, there is insufficient basis for 
Claim 3 is indefinite because it is unclear what is meant by “attach the implant to the bone on the three-dimensional model.” It is unclear if the prepositional phrase “on the three-dimensional model” is intending to modify the attaching or to refer the “bone on the three-dimensional model.” If the former, it is unclear how an implant may be attached to a bone ‘on a model,’ as a model is a virtual structure, whereas attached implants and bones are physical structures. For the purposes of examination, any direction or positon to attach the implant to the bone will be interpreted as meeting the claim. 
Claims 5, 8, 9, and 10 are indefinite because there is insufficient antecedent basis for “the physically suitable jig main body.” No “main body” has been positively recited. It is unclear what structural feature of the jig is being referred to. For the purposes of examination, any surface of the jig will be interpreted as being a surface of the jig’s “main body.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 - 16 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 1 reads on a human organism because it positively recites that the physically suitable jig is “attached to a predetermined attached portion of a body on which surgery is performed” (lines 2 - 3), thereby requiring the “predetermined attached portion of a body” as a structural component of the claimed system. To overcome this rejection, examiner suggests amending the claim to recite that the physically suitable jig is “configured to be” attached as recited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 2 and 5 - 8, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Netravali et al. (US 2015/0220682) in view of Tanji (US 2016/0143699, of record).
	Regarding claim 1, Netravali shows a surgery assistance system comprising: 
	a physically suitable jig (“registration jig,” [0034]) configured to be attached to a predetermined attached portion of a body on which surgery is performed, wherein the physically suitable jig includes a site fitting unit (“anatomy-specific inner surface that mates with the bone surface in a unique manner,” [0034]) which can be fitted in the predetermined attached portion, and an image recognizing unit (“external surface consisting of fiducial markers that can be optical,” [0034]) which includes a feature which can be image-recognized to display an augmented reality image with a surgery assistance apparatus (examiner note: the feature is at least physically capable of being ‘image-recognized to display an augmented reality image with a surgery assistance apparatus,’ and therefore meets the limitation); and 
	a surgery assistance apparatus that includes a first obtainer (“surgical planning software [that] creates a three-dimensional model of the bone based on medical imaging including CT, MRI, or X-ray scans,” [0034]; [0035]; [0041]) which obtains a reference image (“CT, MRI, or X-ray scans,” [0034]) regarding a three-dimensional shape of the predetermined attached portion of the body and a treated portion on which the surgery is performed, and first jig information (“plan for a three-dimensional registration jig to uniquely match the anatomical surface of the bone,” [0034]) including an attaching position of the physically suitable jig on a three-dimensional model (“three-dimensional model of the bone based on medical imaging including CT, MRI, or X-ray scans,” [0034]) based on the reference image; and 
	an estimating unit which estimates a position and posture of the jig based on a position of the image recognizing unit when the jig is attached to the predetermined attached portion (“fiducial markers, whose positions relative to the registration guide are known and whose positions relative to the patient bone will be known once the registration guide is placed on the bone in its unique position, can then be rapidly located intraoperatively to determine the spatial orientation of the bone in three-dimensions,” [0034]; “Once the location and orientation of these fiducial markers is known, the original location of the registration jig can be determined and the location and orientation of the underlying bone can be determined as there is a unique mating between the bone and the registration jig,” [0040]).
	Although Netravali discusses that the fiducial markers (i.e., the “image recognizing unit”) can be optical fiducial markers ([0034]), and that the location of the fiducial markers is found in three-dimensional space (“find, in three-dimensional space, the location of the fiducial markers of the registration guide,” [0058] and step S310) when the jig is attached to the patient’s body, Netravali does not explicitly discuss using a camera to image the fiducial markers. Netravali is therefore not specific to the surgery assistance apparatus including a second obtainer which obtains an image in which the jig is attached to the predetermined attached portion and the treated portion is imaged. In addition, although Netravali estimates a position and posture of the jig ([0040]) based on a position of the image recognizing unit, Netravali fails to show that the estimating unit makes the estimate by recognizing the image recognizing unit in the image. Further, Netravali fails to show a display controller which, based on the reference image and the first jig information, overlaps on the image a first augmented reality image virtually showing the treated portion in a position and a posture corresponding to the position and the posture of the jig in the image, and displays the overlapped images on a display.
	Tanji discloses surgical support systems and methods. Tanji teaches a surgery assistance apparatus including a second obtainer (“camera 512 captures an affected part of the patient 322 in an operating room. The image capturing range of the camera 512 includes the markers 221 and 222 fixed at two points of the surgery target bone of the forearm 213 of the patient 322,” [0139] and fig. 14) which obtains (“jigs to be used to fix the marker to the pins,” [0074]; [0115] and fig. 7) is attached to a predetermined attached portion and a treated portion is imaged. Tanji also teaches an estimating unit (marker analyzer 1411, [0139] and fig. 14; [0143] - [0146]) which makes an estimate by recognizing an image recognizing unit in the image (“marker DB 1412 is used by the marker analyzer 1411 to analyze the 3D position and direction of each marker (that is, the position and direction of a pair of pins) from image data captured by the camera 512,” [0143]). Tanji also teaches a display controller which, based on a reference image and first jig information, overlaps on the image a first augmented reality image virtually showing the treated portion in a position and a posture corresponding to the position and the posture of the jig in the image, and displays the overlapped images on a display (“CG image generator 2714 performs 3D coordinate conversion of 3D data of the surgery target bone, the bone cutting plane, the bone hole, and the like from the preoperative preparation data DB 2419 in correspondence with the position and direction of the 3D marker from a marker analyzer 1411, thereby generating a CG image to be overlaid on a visible surgery part,” [0197] and fig. 27).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Netravali’s surgery assistance apparatus to include a second obtainer which obtains an image in which the jig is attached to the predetermined attached portion and the treated portion is imaged, as taught by Tanji, in order to provide the necessary imaging components to allow Netravali’s optical fiducial markers (Netravali: [0034]) to be used as intended to provide the system with the location of the optical fiducial markers in three-dimensional space (Netravali: [0058] and step S310), as it is well-understood in the art that optical fiducials require appropriate sensors/cameras in order to be used to track objects to which they are attached.
	It also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Netravali’s surgery assistance apparatus to have the estimating unit make the estimate by recognizing the image recognizing unit in the image, as taught by Tanji, in order to allow Netravali’s optical fiducial markers (Netravali: [0034]) to be used as intended to provide the system with the location of the optical fiducial markers in three-dimensional space (Netravali: [0058] and step S310), as it is well-understood in the art that optical tracking techniques require appropriate imaging steps in order to provide the locations of optical fiducial markers in three-dimensional space.
	In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Netravali’s surgery assistance apparatus to include a display controller which, based on the reference image and first jig information, overlaps on the image a first augmented reality image virtually showing the treated portion in a position and a posture corresponding to the position and the posture of the jig in the image, and displays the overlapped images on a display, as taught by Tanji, in order to support determination of an appropriate disposition of a bone in a living body during surgery, as suggested by Tanji ([0028]).
	Examiner note: regarding the functional language of the claim in lines 4 - 5 reciting that the surgery assistance apparatus “displays an augmented reality image to support the surgery,” the surgery assistance apparatus provided by the combined invention of Netravali and Tanji displays the overlapped image and first augmented reality image on a display, as discussed above, and therefore provides the claimed function. 

	Regarding claim 2, the combined invention of Netravali and Tanji discloses the claimed invention substantially as noted above. Netravali further shows that the surgery includes attaching an implant to a bone as the treated portion (joint replacement arthroplasty … implant, [0004]; “accurate implant placement and alignment and improved likelihood of success of the procedure,” [0060]).
	Netravali fails to show the first obtainer obtains second jig information including a direction or position of a guiding assistance jig, and based on the second jig information, the display controller overlaps on the image a second augmented reality image virtually showing a direction or position of the guiding assistance jig in the position and the posture corresponding to the position and the posture of the physically suitable jig in the image and displays the overlapped images on the display.
	Tanji teaches obtaining second jig information including a direction or position of a guiding assistance jig (“3D data of a second target bone 112 that is the other of the two divided parts of the surgery target bone 101 in association with the position data of a second marker 103 fixed to the second target bone 112,” [0067] and fig. 1), and based on the second jig information, the display controller overlaps on the image a second augmented reality image virtually showing a direction or position of the guiding assistance jig in the position and the posture corresponding to the position and the posture of the physically suitable jig in the image and displays the overlapped (“display 150 changes display in accordance with a change in the relative positions of the first marker 102 and the second marker 103 using the data stored in the storage 110 such that the target position of the second marker 103 with respect to the first marker 102 when the second target bone 112 overlaps the reference bone 113 can be grasped,” [0068]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Netravali’s invention to have the first obtainer obtain second jig information including a direction or position of a guiding assistance jig, and based on the second jig information, have the display controller overlap on the image a second augmented reality image virtually showing a direction or position of the guiding assistance jig in the position and the posture corresponding to the position and the posture of the physically suitable jig in the image and display the overlapped images on the display, as taught by Tanji, in order to facilitate supporting determination of an appropriate disposition of a bone in a living body during surgery, as suggested by Tanji ([0028], [0069]).

	Regarding claims 5 and 8, the combined invention of Netravali and Tanji discloses the claimed invention substantially as noted above. Netravali further shows that the image recognizing unit is formed separately from the physically suitable jig main body and the image recognizing unit includes a marker fitted in a predetermined position of a surface of the physically suitable jig main body (“fiducial markers … may be separate modular pieces that attach to the registration jig in a specific location,” [0033]).

	Regarding claims 6 and 11, the combined invention of Netravali and Tanji discloses the claimed invention substantially as noted above. Netravali further shows that the image recognizing unit is formed as one with the physically suitable jig in a predetermined position on a surface of the physically suitable jig (“fiducial markers may be a part of the registration jig,” [0033]).

	Regarding claims 7 and 14, the combined invention of Netravali and Tanji discloses the claimed invention substantially as noted above. Netravali further shows that the physically suitable jig includes a guiding unit which guides and assists the surgery on the treated portion, as the jig is a guide, by definition, as is well-understood in the art. Also refer to the discussion in [0041] of Netravali.

Claims 3, 9, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Netravali and Tanji as applied to claim 2 above, and further in view of Gillman et al. (US 2014/0180430, hereinafter “Gillman”).
	Regarding claim 3, the combined invention of Netravali and Tanji discloses the claimed invention substantially as noted above.
	Netravali fails to show that the first obtainer further obtains implant information including a direction or a position to attach the implant to the bone, and based on the implant information, the display controller overlaps on the image a third augmented reality image virtually showing the direction or position of the implant in the position and 
	Gillman discloses devices and methods for hip replacement. Gillman teaches obtaining implant information including a direction or a position to attach the implant to the bone, and based on the implant information, the display controller overlaps on the image a third augmented reality image virtually showing the direction or position of the implant in the position and the posture corresponding to the position and the posture of the physically suitable jig in the image and displays the overlapped images on the display (“generating a prosthesis implant image superimposed over an image of an acetabulum and positioned according to a final installation position based on the three dimensional data; generating a patient specific jig image superimposed over the image of the acetabulum according to the installation position …,” claim 23).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Netravali and Tanji to have the first obtainer obtain implant information including a direction or a position to attach the implant to the bone, and based on the implant information, have the display controller overlap on the image a third augmented reality image virtually showing the direction or position of the implant in the position and the posture corresponding to the position and the posture of the physically suitable jig in the image and display the overlapped images on the display, as taught by Gillman, in order to provide a surgeon with a quick, accurate means to properly resurface bone, as suggested by Gillman ([0019]). 

	Regarding claim 9, the combined invention of Netravali, Tanji, and Gillman discloses the claimed invention substantially as noted above. Netravali further shows that the image recognizing unit is formed separately from the physically suitable jig main body and the image recognizing unit includes a marker fitted in a predetermined position of a surface of the physically suitable jig main body (“fiducial markers … may be separate modular pieces that attach to the registration jig in a specific location,” [0033]).

	Regarding claim 12, the combined invention of Netravali, Tanji, and Gillman discloses the claimed invention substantially as noted above. Netravali further shows that the image recognizing unit is formed as one with the physically suitable jig in a predetermined position on a surface of the physically suitable jig (“fiducial markers may be a part of the registration jig,” [0033]).

	Regarding claim 15, the combined invention of Netravali, Tanji, and Gillman discloses the claimed invention substantially as noted above. Netravali further shows that the physically suitable jig includes a guiding unit which guides and assists the surgery on the treated portion, as the jig is a guide, by definition, as is well-understood in the art. Also refer to the discussion in [0041] of Netravali.

Claims 4, 10, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Netravali, Tanji, and Gillman as applied to claim 3 above, and further in view of Revie et al. (US 2008/0269596, hereinafter “Revie”).
	Regarding claim 4, the combined invention of Netravali, Tanji, and Gillman discloses the claimed invention substantially as noted above.
	Netravali fails to show that the augmented reality image to be overlapped on the image and displayed can be selected from the first to third augmented reality images.	
	Revie discloses orthopedic monitoring systems, methods, implants, and instruments. Revie teaches that an augmented reality image to be overlapped on an image and displayed can be selected from first to third augmented reality images (“surgeon can then select to … overlay on the display of the patient's body, visual representations of useful information, such as the planned position of an initial incision, the planned or navigated positions of instruments or tools, such as drill guides, and the planned positions of implants, and three dimensional images of the implants and body parts, e.g. the patient's bones,” [0204]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Netravali, Tanji, and Gillman to have the augmented reality image to be overlapped on the image and displayed can be selected from the first to third augmented reality images, as taught by Revie, in order to allow the surgeon to concurrently display various visual forms of information concurrent with a current display of the surgical site of the patient, as suggested by Revie ([0204]). 

Regarding claim 10, the combined invention of Netravali, Tanji, Gillman, and Revie discloses the claimed invention substantially as noted above. Netravali further shows that the image recognizing unit is formed separately from the physically suitable jig main body and the image recognizing unit includes a marker fitted in a predetermined position of a surface of the physically suitable jig main body (“fiducial markers … may be separate modular pieces that attach to the registration jig in a specific location,” [0033]).

	Regarding claim 13, the combined invention of Netravali, Tanji, Gillman, and Revie discloses the claimed invention substantially as noted above. Netravali further shows that the image recognizing unit is formed as one with the physically suitable jig in a predetermined position on a surface of the physically suitable jig (“fiducial markers may be a part of the registration jig,” [0033]).

	Regarding claim 16, the combined invention of Netravali, Tanji, Gillman, and Revie discloses the claimed invention substantially as noted above. Netravali further shows that the physically suitable jig includes a guiding unit which guides and assists the surgery on the treated portion, as the jig is a guide, by definition, as is well-understood in the art. Also refer to the discussion in [0041] of Netravali.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 9:30-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that the “image recognizing unit which includes a feature which can be image-recognized  ...” is interpreted as reciting sufficient structure (i.e., the “feature which can be image-recognized”) to preclude interpretation under 112f.